Name: Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network
 Type: Regulation
 Subject Matter: cooperation policy;  information technology and data processing;  EU institutions and European civil service;  environmental policy;  information and information processing
 Date Published: nan

 Avis juridique important|31990R1210Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network Official Journal L 120 , 11/05/1990 P. 0001 - 0006 Finnish special edition: Chapter 15 Volume 9 P. 0225 Swedish special edition: Chapter 15 Volume 9 P. 0225 *****COUNCIL REGULATION (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European environment information and observation network THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Treaty provides for the development and implementation of a Community policy on the environment, and lays down the objectives and principles which should govern such policy; Whereas environmental protection requirements shall be a component of the Community's other policies; Whereas, according to Article 130r of the Treaty, in preparing its action relating to the environment the Community shall take account, inter alia, of the available scientific and technical data; Whereas, in accordance with Decision 85/338/EEC (4), the Commission has undertaken a work programme concerning an experimental project for gathering, coordinating and ensuring the consistency of information on the state of the environment and natural resources in the Community; whereas it is now appropriate to take the necessary decisions regarding a permanent environmental information and observation system; Whereas collection, processing and analysis of environmental data at European level are necessary in order to provide objective, reliable and comparable information which will enable the Community and the Member States to take the requisite measures to protect the environment, to assess the results of such measures and to ensure that the public is properly informed about the state of the environment; Whereas there already exist in the Community and the Member States facilities providing such information and services; Whereas they should form the basis for setting up a European environment information and observation network which would be coordinated at Community level by a European Environment Agency; Whereas the Agency should cooperate with existing structures at Community level to enable the Commission to ensure full application of Community legislation on the environment; Whereas the status and structure of such an Agency should correspond to the objective character of the results it is intended to produce and allow it to carry out its functions in close cooperation with the existing national and international facilities; Whereas the Agency should be granted legal autonomy while maintaining close links with the Community institutions and the Member States; Whereas it is desirable to provide for the Agency to be open to other countries which share the concern of the Community and the Member States for the objectives of the Agency under agreements to be concluded between them and the Community; Whereas this Regulation should be reviewed after two years, with a view to deciding on further tasks for the Agency, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation establishes the European Environment Agency and aims at the setting-up of a European environment information and observation network. 2. To achieve the aims of environmental protection and improvement laid down by the Treaty and by successive Community action programmes on the environment, the objective shall be to provide the Community and the Member States with: - objective, reliable and comparable information at European level enabling them to take the requisite measures to protect the environment, to assess the results of such measures and to ensure that the public is properly informed about the state of the environment, - to that end, the necessary technical and scientific support. Article 2 For the purposes of achieving the objective set out in Article 1, the tasks of the Agency shall be: (i) to establish, in cooperation with the Member States, and coordinate the network referred to in Article 4. In this context, the Agency shall be responsible for the collection, processing and analysis of data, in particular in the fields referred to in Article 3. It shall also be responsible for continuing the work started under Decision 85/338/EEC; (ii) to provide the Community and the Member States with the objective information necessary for framing and implementing sound and effective environmental policies; to that end, in particular to provide the Commission with the information that it needs to be able to carry out successfully its tasks of identifying, preparing and evaluating measures and legislation in the field of the environment; (iii) to record, collate and assess data on the state of the environment, to draw up expert reports on the quality, sensitivity and pressures on the environment within the territory of the Community, to provide uniform assessment criteria for environmental data to be applied in all Member States. The Commission shall use this information in its task of ensuring the implementation of Community legislation on the environment; (iv) to help ensure that environmental data at European level are comparable and, if necessary, to encourage by appropriate means improved harmonization of methods of measurement; (v) to promote the incorporation of European environmental information into international environment monitoring programmes such as those established by the United Nations and its specialized agencies; (vi) to ensure the broad dissemination of reliable environmental information. In addition, the Agency shall publish a report on the state of the environment every three years; (vii) to stimulate the development and application of environmental forecasting techniques so that adequate preventive measures can be taken in good time; (viii) to stimulate the development of methods of assessing the cost of damage to the environment and the costs of environmental preventive, protection and restoration policies; (ix) to stimulate the exchange of information on the best technologies available for preventing or reducing damage to the environment; (x) to cooperate with the bodies and programmes referred to in Article 15. Article 3 1. The principal areas of activity of the Agency shall, as far as possible, include all elements enabling it to gather the information making it possible to describe the present and foreseeable state of the environment from the following points of view: (i) the quality of the environment; (ii) the pressures on the environment; (iii) the sensitivity of the environment. 2. The Agency shall furnish information which can be directly used in the implementation of Community environmental policy. Priority will be given to the following areas of work: - air quality and atmospheric emissions, - water quality, pollutants and water resources, - the state of the soil, of the fauna and flora, and of biotopes, - land use and natural resources, - waste management, - noise emissions, - chemical substances which are hazardous for the environment, - coastal protection. In particular, transfrontier, plurinational and global phenomena shall be covered. The socioeconomic dimension shall also be taken into account. In its activities the Agency shall avoid duplicating the existing activities of other institutions and bodies. Article 4 1. The network shall comprise: - the main component elements of the national information networks, - the national focal points, - the topic centres. 2. To enable the network to be set up as rapidly and as efficiently as possible, the Member States shall, within six months of the entry into force of this Regulation, inform the Agency of the main component elements of their national environment information networks, especially in the priority areas referred to in Article 3 (2), including any institution which in their judgement could contribute to the work of the Agency, taking into account the need to ensure the fullest possible geographical coverage of their territory. 3. Member States may in particular designate from among the institutions referred to in paragraph 2 or other organizations established in their territory a 'national focal point' for coordinating and/or transmitting the information to be supplied at national level to the Agency and to the institutions or bodies forming part of the network including the topic centres referred to in paragraph 4. 4. Member States may also, within the period laid down in paragraph 2, identify the institutions or other organizations established in their territory which could be specifically entrusted with the task of cooperating with the Agency as regards certain topics of particular interest. An institution thus identified should be in a position to conclude an agreement with the Agency to act as a topic centre of the network for specific tasks in a precise geographical area. These centres shall cooperate with other institutions which form part of the network. 5. Within six months of receiving the information referred to in paragraph 2, the Agency shall confirm the main elements of the network on the basis of a decision by the management board and the arrangements referred to in Article 5. The topic centres shall be designated by a unanimous decision of the members of the management board as defined in Article 8 (1), for a period not exceeding the duration of each multiannual work programme as referred to in Article 8 (4). Each designation may, however, be renewed. 6. The allocation of specific tasks to the topic centres shall appear in the Agency's multiannual work programme mentioned in Article 8 (4). 7. In the light in particular of the multiannual work programme, the Agency shall periodically re-examine the component elements of the network as referred to in paragraph 2 and shall make such changes as may be decided on by the management board, taking account of any new designations made by the Member States. Article 5 The Agency may agree with the institutions or bodies which form part of the network, as referred to in Article 4, upon the necessary arrangements, in particular contracts, for successfully carrying out the tasks which it may entrust to them. A Member State may provide, as regards the national institutions or organizations in its territory, that such arrangements with the Agency shall be made in agreement with the national focal point. Article 6 Environmental data supplied to or emanating from the Agency may be published and shall be made accessible to the public, subject to compliance with the rules of the Commission and the Member States on the dissemination of information, particularly as regards confidentiality. Article 7 The Agency shall have legal personality. It shall enjoy in all the Member States the most extensive legal capacity accorded to legal persons under their laws. Article 8 1. The Agency shall have a management board consisting of one representative of each Member State and two representatives of the Commission. In addition, the European Parliament shall designate, as members of the management board, two scientific personalities particularly qualified in the field of environmental protection, who shall be chosen on the basis of the personal contribution they are likely to make to the Agency's work. Each member of the management board may be represented by an alternate member. 2. The management board shall elect its chairman from among its members for a period of three years and shall adopt its rules of procedure. Each member of the management board shall have a vote. 3. Decisions of the management board shall require for their adoption a two-thirds majority of the members of the board, except in the case referred to in the second subparagraph of Article 4 (5). 4. The management board shall adopt a multiannual work programme based on the priority areas referred to in Article 3 (2), using as its basis a draft submitted by the Executive Director, referred to in Article 9, after consulting the scientific committee, referred to in Article 10, and receiving the Commission's opinion. The first multiannual work programme shall be adopted within nine months of the entry into force of this Regulation. 5. Under the multiannual programme, the management board shall each year adopt the Agency's work programme on the basis of a draft submitted by the Executive Director after consulting the scientific committee and receiving the Commission's opinion. The programme may be adjusted in the course of the year by the same procedure. 6. By 31 January each year at the latest, the management board shall adopt an annual general report on the activities of the Agency. The Executive Director shall forward it to the European Parliament, the Council, the Commission and the Member States. Article 9 1. The Agency shall be headed by an Executive Director appointed by the management board on a proposal from the Commission for a period of five years, which shall be renewable. The Executive Director shall be the legal representative of the Agency. He shall be responsible: - for the proper preparation and execution of the decisions and programmes adopted by the management board, - for the day-to-day administration of the Agency, - for the performance of the tasks defined in Articles 12 and 13, - for the preparation and publication of the reports specified in Article 2 (vi), - for all staff matters, - for the performance of the tasks referred to in Article 8 (4) and (5). He shall obtain the opinion of the scientific committee, referred to in Article 10, for the purposes of recruitment of the Agency's scientific staff. 2. The Executive Director shall be accountable to the management board for his activities. Article 10 1. The management board and the Executive Director shall be assisted by a scientific committee which shall deliver an opinion where provided for in this Regulation and on any scientific matter concerning the Agency's activity which the management board or the Executive Director may submit to it. The opinions of the scientific committee shall be published. 2. The scientific committee shall be made up of nine members particularly qualified in the field of the environment, designated by the management board for a term of four years renewable once. It shall function as determined by the rules of procedure provided for in Article 8 (2). Article 11 1. Estimates shall be drawn up of all the Agency's revenue and expenditure for each financial year, which shall correspond to the calendar year, and shall be entered in the Agency's budget. 2. The revenue and expenditure shown in the budget shall be in balance. 3. The revenue of the Agency shall, without prejudice to other resources, consist of a subsidy from the Community entered in the general budget of the European Communities and payments for services rendered. 4. The expenditure of the Agency shall include, inter alia, staff remuneration, administrative and infrastructure expenses, operating costs and expenditure relating to contracts concluded with institutions or bodies forming part of the network and with third parties. Article 12 1. By 31 March each year the Executive Director shall draw up a draft estimate of the Agency's revenue and expenditure for the following financial year and shall forward it to the management board, together with an establishment plan. 2. The management board shall draw up the estimate accompanied by the establisment plan and shall forward it immediately to the Commission, which on that basis shall establish the relevant estimates in the preliminary draft budget which it places before the Council pursuant to Article 203 of the Treaty. 3. The management board shall adopt the Agency's budget before the beginning of the financial year, adjusting it were necessary to the Community subsidiy and the Agency's other resources. Article 13 1. The Executive Director shall implement the budget of the Agency. 2. Monitoring of the commitment and payment of all the Agency's expenditure and of the establishment and recovery of all the Agency's revenue shall be carried out by the financial controller appointed by the management board. 3. By 31 March each year the Executive Director shall send the Commission, the management board and the Court of Auditors the accounts for all the Agency's revenue and expenditure in respect of the preceding financial year. The Court of Auditors shall examine them in accordance with Article 206a of the Treaty. 4. The management board shall give a discharge to the Executive Director in respect of the implementation of the budget. Article 14 After the Court of Auditors has delivered its opinion, the management board shall adopt the internal financial provisions specifiying, in particular, the procedure for establishing and implementing the Agency's budget. Article 15 1. The Agency shall actively seek the cooperation of other Community bodies and programmes, and notably the Joint Research Centre, the Statistical Office and the Community's environmental research and development programmes. In particular: - cooperation with the Joint Research Centre shall include the tasks set out in the Annex under A, - coordination with the Statistical Office of the European Communities (Eurostat) and the statistical programme of the European Communities will follow the guidelines outlined in the Annex under B. 2. The Agency shall also cooperate actively with other bodies such as the European Space Agency, the Organization for Economic Cooperation and Development, the Council of Europe and the International Energy Agency as well as the United Nations and its specialized agencies, particularly the United Nations Environment Programme (UNEP), the World Meteorological Organization and the International Atomic Energy Authority. 3. The cooperation referred to in paragraphs 1 and 2 must in particular take account of the need to avoid any duplication of effort. Article 16 The Protocol on the Privileges and Immunities of the European Communities shall apply to the Agency. Article 17 The staff of the Agency shall be subject to the Regulations and Rules applicable to officials and other servants of the European Communities. The Agency shall exercise in respect of its staff the powers devolved to the Appointing Authority. The management board shall, in agreement with the Commission, adopt the appropriate implementing rules. Article 18 1. The contractual liability of the Agency shall be governed by the law applicable to the contract in question. The Court of Justice of the European Communities shall have jurisdiction to give judgment pursuant to an arbitration clause contained in a contract concluded by the Agency. 2. In the case of non-contractual liability, the Agency shall, in accordance with the general principles common to the laws of the Member States, make good any damage caused by the Agency or its servants in the performance of their duties. The Court of Justice shall have jurisdiction in disputes relating to compensation for any such damage. 3. The personal liability of servants towards the Agency shall be governed by the provisions applying to the staff of the Agency. Article 19 The Agency is open to countries which are not members of the European Communities but which share the concern of the Communities and the Member States for the objectives of the Agency under agreements concluded between them and the Community following the procedure in Article 228 of the Treaty. Article 20 No later than two years after the entry into force of this Regulation, and after having consulted the European Parliament, the Council shall, on the same basis as this Regulation and on the basis of a report from the Commission with appropriate proposals, decide on further tasks for the Agency in particular in the following areas: - associating in the monitoring of the implementation of Community environmental legislation, in cooperation with the Commission and existing competent bodies in the Member States, - preparing environmental labels and criteria for the award of such labels to environmentally friendly products, technologies, goods, services and programmes which do not waste natural resources, - promoting environmentally friendly technologies and processes and their use and transfer within the Community and in third countries, - establishing criteria for assessing the impact on the environment with a view to application and possible revision of Directive 85/337/EEC (1) as provided for in Article 11 thereof. Article 21 This Regulation shall enter into force on the day following that on which the competent authorities have decided the seat of the Agency (2). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1990. For the Council The President G. COLLINS (1) OJ No C 217, 23. 8. 1989, p. 7. (2) OJ No C 96, 17. 4. 1990. (3) OJ No C 56, 7. 3. 1990, p. 20. (4) OJ No L 176, 6. 7. 1985, p. 14. (1) OJ No L 175, 5. 7. 1985, p. 40. (2) The date of entry into force of the Regulation shall be published in the Official Journal. ANNEX A. Cooperation with the Joint Research Centre - Harmonization of environmental measurement methods (1). - Intercalibration of instruments (1). - Standardization of data formats. - Development of new environmental measurement methods and instruments. - Other tasks as agreed between the Excutive Director of the Agency and the Director-General of the Joint Research Centre. B. Cooperation with Eurostat 1. The system will as far as possible make use of the statistical information system established by Eurostat and the national statistical services in the Member States. 2. The statistical programme in the field of the environment will be agreed between the Executive Director of the Agency and the Director-General of Eurostat and will be submitted for approval to the management board of the Agency and the Statistical Programme Committee. 3. The statistical programme shall be conceived and implemented within the framework established by the international statistical bodies, such as the UN Statistical Commission, the Conference of European Statisticians and the OECD. (1) Cooperation in these areas shall also take account of the work carried out by the Community Bureau of Reference.